Free Writing Prospectus Filed Pursuant to Rule 433 Dated: July 18, 2013 Registration Statement No. 333-181985 Free Writing Prospectus dated July 18, 2013 Mercedes-Benz Auto Receivables Trust 2013-1 Issuing Entity Daimler Retail Receivables LLC Depositor Mercedes-Benz Financial Services USA LLC Sponsor and Servicer The depositor has prepared a prospectus supplement dated July , 2013 (subject to completion, dated July 18, 2013) and prospectus dated July 18, 2013 which describes the notes to be issued by the issuing entity.You should review the prospectus supplement and the prospectus in their entirety before deciding to purchase any of the notes. Ratings The depositor expects that the notes issued by the issuing entity will receive the indicated ratings from the nationally recognized statistical rating organizations, or “rating agencies,” listed below. Standard & Poor’s Fitch Ratings Class A-1 A-1+ (sf) F1+ (sf) Class A-2 AAA (sf) AAA (sf) Class A-3 AAA (sf) AAA (sf) Class A-4 AAA (sf) AAA (sf) It is a condition to the issuance of the notes that each class of the notes receive the ratings listed above. Joint Bookrunners RBS BofA Merrill Lynch RBC Capital Markets Co-Managers COMMERZBANK Lloyds Securities Daimler Retail Receivables LLC has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents Daimler Retail Receivables LLC has filed with the SEC for more complete information about Daimler Retail Receivables LLC and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, Daimler Retail Receivables LLC, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-866-884-2071.
